DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “42”, a planar absorbing member outside the pixel area (see Specification, Paragraph 65).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “mesh” and “mesh partition” of Claim 1 (and dependent claims) must be shown, i.e., indicated by an item number in said Specification and Figures, or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication to Blenk, et al. (US 2017/0293039 A1) in view of U.S. Patent Application Publication to Fujimura (US 2014/0361180 A1).
With respect to Claim 1, Blenk teaches a radiographic imaging apparatus (Abstract and throughout disclosure) comprising:
a sensor substrate including a flexible base material (13), and a pixel region (5) which is provided on a first surface of the base material and in which a plurality of pixels, which accumulate electrical charges generated in accordance with light converted from radiation, are formed (Paragraphs 85-87, 89-91, and Figures 1 and 3);
a conversion layer (7) that is provided on the first surface side in the sensor substrate to convert radiation into the light (Paragraphs 85-87, 89-91, and Figures 1 and 3); and
a grid (within top of 3) that is disposed on a second surface side opposite to the first surface of the base material, having a mesh with partitioned removal portions that absorb scattered radiation (Paragraphs 85-87, 89-91, and Figures 1 and 3), wherein the mesh walls (lattice walls) of said grid are aligned in the direction of x-rays emitted from the source to the 2D array of pixels of the detector (Paragraphs 58 and 94).
Blenk does not teach a specific relationship between the mesh partitions of the grid and pixels units of the detector.
Fujimura teaches a grid (26, and, in some cases, 27) for an x-ray detector (1) with a grid layer comprising a mesh made of radiation absorbing partitions (Paragraphs 46-47, 58, 82, 83, 85, 91, and 93), such that the openings of the mesh are aligned over pixel units (20) of the detector, with the warp and weft lines of the mesh provided between said pixel units (Paragraphs 58, 79, 92, 93; and any of the embodiments of Figures 4, 5A, 7B-D, 8C, 9, 13A-C, 14, and 15).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ a grid having partition members that surround pixels of a matrix x-ray detector, both around the pixel area and between each row and column of pixels, as suggested by Fujimura, in the apparatus of Blenk, to provide protection to the underlying TFTs of the pixels, extending the life of the detector, while partitioning the pixels from each other with respect to incoming radiation, for improved image quality, as suggested by Fujimura (Abstract, Paragraphs 6-9, 58, 79, 80, and 92).
With respect to Claim 2, Fujimura further teaches that said grid has an outer absorption member covering a region outside of the area of pixel units (see outer frame of grids in Figures 4, 5A, 7B-D, 8C, 9, 13A-C, 14, and 15, protects area of electronics such as row/column scanning sections seen in Fig. 1).
With respect to Claim 6, Blenk further teaches a housing (all of 3, plus 19) that comprises an imaging surface irradiated with radiation and houses the sensor substrate, the conversion layer, and the grid in a state where the sensor substrate is disposed closer to the imaging surface side than the conversion layer (Paragraphs 89-91, and Figure 3).
With respect to Claim 7, Fujimura further teaches that a width of the warp and weft lines of the mesh is the same as an interval between the plurality of pixels (Paragraphs 58, 79, 92, 93; and Figures 4, 5A, 7B-D, 8C, 9, 13A-C, 14, and 15)
With respect to Claims 8 and 9, Blenk further teaches a protective film (9) that covers an entire laminated body in which the sensor substrate, the conversion layer, and the grid are laminated (Paragraphs 85-87, 89-91, and Figures 1 and 3).
With respect to Claim 10, Fujimura further teaches that the base material has a first mark for alignment (depression) and the grid has a second alignment mark (projection) corresponding to the first alignment mark (Paragraphs 89 and 92-94).
Allowable Subject Matter
Claims 3-6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to Claim 3, the prior art of record teaches many of the elements of the claimed invention, including the elements of parent claim 3, and including a base material with a polygonal shape in a plan view from a first surface side.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein a region, corresponding to the outside of the pixel region, at one side of the polygonal shape is bent toward the conversion layer side, in the manner as required by Claim 3.
With respect to Claim 5, the prior art of record teaches many of the elements of the claimed invention, including the elements of parent claim 3, and including a housing that houses the sensor substrate, the conversion layer, and the grid.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein a distance between the sensor substrate and an inner surface of the housing that faces the sensor substrate is shorter on a side where the base material of the sensor substrate is bent than on a side opposite to the bent side, in the manner as required by Claim 5.
With respect to Claim 6, the prior art of record teaches many of the elements of the claimed invention, including the elements of parent claim 1, and including a housing that comprises an imaging surface irradiated with radiation and houses the sensor substrate, the conversion layer, and the grid.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein the sensor substrate is disposed closer to the imaging surface side than the conversion layer, in the manner as required by Claim 6.
With respect to Claim 11, the prior art of record teaches many of the elements of the claimed invention, including the elements of parent claim 1, but fails to teach or fairly suggest the apparatus wherein an elastic layer is provided on a side of the conversion layer opposite to a side where the sensor substrate is provided, in the manner as required by Claim 11.
Claim 4 would be allowable by virtue of its dependency.
Response to Arguments
Applicant’s arguments, see Applicant Amendment, filed 3/2/2021, with respect to claim objections and rejections of claims under 35 USC 112, have been fully considered and are persuasive.  The claim objections and rejections of claims under 35 USC 112, have been overcome by the amendment.
Applicant’s arguments with respect to prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely solely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 3/2/2021, with respect to drawing issues, have been fully considered but they are not persuasive. The issues with respect to showing the partitions has mostly been overcome, however the item number for the outer partition (42) is not shown in the Figures, as recited above, and the elements to be identified as a “mesh” and/or “mesh like partition” are not identified by item number in the Figures, in a manner that fully explains their relationship to the claimed subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Documents to Sun (US 2004/0251420 A1) and Endo, et al. (US 5,801,385) teach pixel encompassing grids of varied thickness and purpose for x-ray detectors.
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053.  The examiner can normally be reached on M/W/Th/F contact 11a-4p EST.
If attempts to reach the examiner by telephone are unsuccessful, the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        04/28/2021